 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-17-8323-PCT-DMF
10                          Plaintiff,
11   v.                                                 DETENTION ORDER
12   Thomas Leon Hamalowa,
13                          Defendant.
14
15            On November 15, 2018, defendant, Thomas Leon Hamalowa, appeared before this
16   Court on a petition for revocation of probation. The Court considered the information
17   provided in determining whether the defendant should be released on conditions set by the
18   Court.
19            The Court finds that the defendant, having previously been convicted and placed on
20   probation, and having appeared before the Court in connection with a petition to revoke
21   his probation, has failed to establish by clear and convincing evidence that he is not likely
22   to flee or pose a danger to the safety of the community if released pursuant to 18 U.S.C. §
23   3142(b) or (c).
24            IT IS THEREFORE ORDERED that defendant be detained pending further
25   proceedings. 18 U.S.C. § 3143, Rule 46(c), and Rule 32.1(a)(1), Federal Rules of Criminal
26   Procedure.
27            Dated this 16th day of November, 2018.
28
